Birdsong, Judge.
The decision of this court in the above-styled case (Safe-Lite Manufacturing, Inc. v. C. E. Morgan Building Products, Inc., 150 Ga. App. 172 (257 SE2d 19)) having been reversed by the Supreme Court on certiorari (C. E. Morgan Building Products, Inc. v. Safe-Lite Manufacturing, Inc., 244 Ga. 475), our decision is hereby vacated and for the reasons stated in the opinion of the Supreme Court, the judgment of the Superior Court of Colquitt County is affirmed.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.